Citation Nr: 1144108	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-06 710A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss from August 30, 2000 to April 5, 2011, and a rating higher than 80 percent since April 6, 2011.

2.  Entitlement to an initial rating higher than 10 percent for irradiation burns of the scalp and face, claimed as skin sores (due to radiation exposure).


REPRESENTATION

Appellant represented by:	Stephen G. Campbell, Attorney


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from September 1951 to September 1953.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and irradiation burns of the scalp and face, claimed as skin sores (due to radiation exposure).  The RO assigned initial disability ratings of 10 percent retroactively effective from August 30, 2000, the date of receipt of these claims.  He appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating, meaning assign different ratings at different times since the effective date of his award to compensate him for variances in the severity of his disability).

In an April 2011 rating decision since issued, the RO increased the rating for his bilateral hearing loss to 80 percent as of April 6, 2011.  So the appeal now concerns whether he was entitled to an initial rating higher than 10 percent for this disability during the immediately preceding period from August 30, 2000 to April 5, 2011, and whether he has been entitled to a rating higher than 80 percent since April 6, 2011.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran presumably is seeking the highest possible rating, for all time periods at issue, unless he expressly indicates otherwise). 

As discussed below, however, the Board is dismissing the claims because the Veteran has withdrawn them.  38 C.F.R. § 20.204 (2011).



FINDING OF FACT

In June 2011, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran through his attorney that he is withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claims for an initial rating higher than 10 percent for bilateral hearing loss from August 30, 2000 to April 5, 2011, and a rating higher than 80 percent since April 6, 2011, and for an initial rating higher than 10 percent for the irradiation burns of the scalp and face, claimed as skin sores.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In this particular case at hand, a written statement from the Veteran, through his attorney, has withdrawn these claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


